Title: From Alexander Hamilton to Timothy Taylor, 15 November 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            NY. Nor. 15th—99
          
          The S of War has just informed me that John Brown has been appointed to the vacancy occasioned by the resignation fill the place in case of his resignation of Coleby Chew, in case of his resignation, but that he has not yet been apprized of his appointment. As no official information has been received from Mr. Chew that he declines accepting. It will be useful for you to write to Mr. Chew stating the difficulty that exists and requesting him to signify that he declines to the S of War. The Secry. also informs me that Mess. Ledyard and Noyce have been appointed Lieus in your regiment, but that the former of these Gentlemen declines serving. The latter accepts and resides at Stonington.
          With great consideration
          Col. Taylor—
        